WANAMAKER, J.
1. Where an injured workman makes application for compensation to the Industrial Commission under the workmen’s compensation law, and in good faith executes an assignment to his employer in consideration of his employer advancing him moneys to afford him immediate and necessary relief while such .claim is pending before the commission, such assignment, to the extent of the actual money advanced, is not prohibited by law.
2. When such assignment is duly forwarded to and received by the industrial commission four days before allowance of the claim, such receipt by the industrial commission will be held to be a notice to the commission of such assignment, and the payment to the injured workman thereafter will not in any wise prejudice the assignee’s claim under the assignment.
Writ allowed.
Marshall, C. J., Robinson, Jones, Matthias, Day and Allen, JJ., concur.